Citation Nr: 0627449	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  05-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for nerves, including 
psychological factors, affecting physical condition which 
includes skin problems.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to March 
1970.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefit sought on appeal.  In 
June 2005, the veteran and his spouse testified at a personal 
hearing held before RO personnel.

In September 2004, the veteran submitted claim for 
entitlement to nonservice-connected pension benefits.  The 
current status of that claim is unclear and it is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran did not appeal an August 1990 rating decision 
that denied service connection for skin rash and nerves.

2.  Evidence added to the record since the August 1990 rating 
decision does not, by itself or when considered with previous 
evidence of the record, relate to an unestablished fact 
necessary to substantiate the appellant's claim and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1990 rating decision that denied service 
connection for skin rash and nerves is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2005).

2.  New and material evidence has not been received to reopen 
a claim for service connection for skin rash and nerves.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2004 and May 2004; 
a rating decision in July 2004; and a statement of the case 
in March 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the July 2005 
supplemental statement of the case.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1, 2006) regarding notice 
requirements for claims to reopen final decisions.  The Board 
finds no basis to remand this case to the RO for additional 
development.  The veteran was generally notified of this 
information in the May 2004 letter as well as the March 2005 
statement of the case and a July 2005 supplemetal statement 
of the case.  Again, based on the notice already provided to 
the veteran cited above, which addresses both the 
requirements for reopening the claim for service connection 
for nerves, including psychological factors, affecting 
physical condition which includes skin problems, as well as 
the evidence required by the underlying claim for service 
connection, further amended notice to the veteran would not 
provide a basis to grant this claim.  Since the Board finds 
no new and material evidence in the record, it also finds no 
prejudice to the veteran in proceeding wihtthe issueance of a 
final decision on this issue in the absence of specific Kent 
notice.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
again observes that the veteran has made no showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to the veteran.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board acknowledges 
the veteran's claim that the service medical records are 
incomplete.  The veteran's application for compensation 
provides that he was treated for a skin rash and nerves in 
1969.  The claims file includes service medical records from 
January 1969 to December 1969.  There is nothing in the 
claims file to suggest that there are additional service 
medical records to obtain.  VA has also obtained medical 
examinations in relation to this claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The August 1990 rating decision denied service connection for 
a skin rash and nerves.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  Thus, 
the August 1990 rating decision became final because the 
appellant did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen the claim in March 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the final decision 
consisted of service medical records, private treatment 
records, the veteran's own statements, and two VA examination 
reports.  Both the service medical records and private 
treatment records were void of any findings, complaints, 
symptoms or diagnoses of a skin rash or nerve condition.  A 
VA psychological examination report of April 1990 shows that 
upon review of the claims file, the examiner failed to find 
"helpful psychiatric information."  The veteran was 
diagnosed with psychological factors affecting physical 
condition.  A VA physical examination report of April 1990 
shows a diagnosis of keloids of the chest.  Neither 
examination revealed a skin rash or nerve condition.  The RO 
found that there was no treatment or complaints for a skin 
rash or nerves in service and the claim was denied.

The evidence submitted after the August 1990 rating decision 
became final consists of VA treatment records for conditions 
unrelated to a skin rash or nerves.  VA treatment records are 
void of findings, complaints, symptoms, or diagnoses of a 
skin rash or nerve condition.  The veteran did not submit 
additional private treatment records in support of his claim.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the appellant has submitted new and material evidence 
since the August 1990 final rating decision denying service 
connection for nerves, including psychological factors, 
affecting physical condition which includes skin problems.

The Board finds that the additional evidence submitted after 
the August 1990 rating decision is not material within the 
meaning of 38 C.F.R. § 3.156.  The additional medical records 
fail to show that any of the claimed conditions were incurred 
in or aggravated by the veteran's service.  The competent 
medical evidence does not show that the veteran currently has 
a skin rash or nerve condition.

The Board recognizes the veteran's assertion that the veteran 
has a skin rash and nerve condition related to service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a diagnosis, 
or an opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, the veteran's assertions do not constitute competent 
medical evidence in support of the claimed skin rash and 
nerve condition.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
nerves, including psychological factors, affecting physical 
condition which includes skin problems, is denied.


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


